DISMISS; and Opinion Filed August 11, 2016.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00240-CV

FLEX CAPITAL TRANSPORT, LLC. D/B/A FLEX FRAC OILFIELD AND FLEXFRAC
               PROPPANT SAND SUPPLIER, LLC, Appellants
                                 V.
                   MUSKIE PROPPANT LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00869

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Justice Lang-Miers
       The clerk’s record in this case is overdue. By postcard dated May 19, 2016, we informed

appellants that the Dallas County District Clerk notified the Court the clerk’s record had not been

filed because appellants had not paid for or made arrangements to pay for the clerk’s record. We

directed appellants to provide, within ten days, verification of payment or arrangements to pay

for the clerk’s record. We cautioned appellants that if they did not file the required

documentation we might dismiss the appeal without further notice. See TEX. R. APP. P. 37.3(b).

To date, appellants have not filed the required documentation or otherwise corresponded with the

Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE



160240F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FLEX CAPITAL TRANSPORT, LLC.                       On Appeal from the 162nd Judicial District
D/B/A FLEX FRAC OILFIELD AND                       Court, Dallas County, Texas
FLEXFRAC PROPPANT SAND                             Trial Court Cause No. DC-14-00869.
SUPPLIER, LLC, Appellants                          Opinion delivered by Justice Lang-Miers.
                                                   Chief Justice Wright and Justice Stoddart
No. 05-16-00240-CV        V.                       participating.

MUSKIE PROPPANT LLC, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MUSKIE PROPPANT LLC recover its costs of this
appeal from appellants FLEX CAPITAL TRANSPORT, LLC. D/B/A FLEX FRAC OILFIELD
AND FLEXFRAC PROPPANT SAND SUPPLIER, LLC.


Judgment entered this 11th day of August, 2016.




                                             –3–